Citation Nr: 1222705	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-28 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a neurological condition of the arms and hands to include dystonia and carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to March 1997.  This period of active duty includes service in the Southwest Asia Theater of operations from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by RO which, in pertinent part, denied service connection for a neurological condition of the arms and hands, to include dystonia and carpal tunnel syndrome.

The Veteran testified at an October 2009 Board hearing that was held before former Veterans Law Judge, Steven Keller.  A copy of the transcript of those proceedings is associated with the claims file.  In an April 2012 letter, the Veteran was advised that Mr. Keller had been designated to serve as the Board's Acting Chairman, and as such, was no longer available to consider the Veteran's appeal as a member of the Board.  In the letter, the Veteran was given an opportunity to request a new hearing before a current Board member on an enclosed "Additional BVA Hearing Election Form".  The letter advised the Veteran that failure to respond within 30 days would be construed by the Board as a negative response.  VA has not received a response to the April 2012 letter; hence, the Board will proceed with its consideration of the issue on appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In his September 2006 claim, the Veteran generally asserts entitlement to service connection for a neurological condition of his arms and hands, to include dystonia and carpal tunnel syndrome.  In assertions expressed in a December 2006 statement and during his October 2009 hearing, the Veteran elaborated that he served as a machine gunner and heavy machine gun crewman during service in Southwest Asia during the Persian Gulf War.  According to the Veteran, his duties included the maintenance, assembly, and firing of weapons, including a M2 50 caliber machine gun, MK19 40 millimeter automatic grenade launcher, M60 7.62 machine gun, and 240G 7.62 machine gun.  The Veteran alleges that he began experiencing numbness and fatigue in his hands during service, which he attributed to daily and prolonged exposure to violent vibrations from these weapons.  The Veteran recalls further that these symptoms began approximately one year into his period of active duty service, and continued and progressively worsened over the remainder of his service.  The Veteran asserts further that he was required to take nerve agent pills (pyriostigmine bromide) and an anthrax vaccine during his service in Southwest Asia.  He also alleges that these pills and the anthrax vaccine "may have something to do" with his condition.  

In September 2007 the Veteran's spouse submitted an unsigned statement stating that the she has known the Veteran since May 1998, and over that time, has observed worsening neurological problems in the Veteran's hands.

The Veteran's DD Form 214 confirms the Veteran's reported service in Southwest Asia during Operation Desert Shield and Operation Desert Storm from 1990 to 1991.  His DD Form 214 identifies that he served the MOS of a machine gunner for a period of 6 years and 10 months.  

Post-service treatment records include an August 2004 nerve conduction study which revealed moderately severe bilateral carpal tunnel syndrome.  September 2004 hospital records show that the Veteran underwent surgery for a right carpal tunnel release.  Post-surgical private and VA treatment records show that the Veteran began experiencing pain and cramping, primarily in his right hand, which hindered his ability to write and use tools such as a screwdriver.  In December 2004, he was diagnosed with dystonia of unknown etiology.

Notwithstanding the above evidence, the Veteran has yet to be afforded a VA examination to determine the current nature of his disability and to obtain an 

opinion as to whether such disability is possibly related to service.  In view of the foregoing, an examination should be scheduled for the Veteran.  38 C.F.R. § 3.159(c)(4).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the name and addresses for all medical care providers who have treated him for the neurological condition in his hands and arms.  After securing the necessary release, the RO/AMC should request any identified records which are not duplicates of those already contained in the claims file.  In addition, current VA treatment records concerning treatment for neurological disorders of the hands and upper extremities should be requested from the VA Medical Center in Boston, Massachusetts, dating since October 2009.  If any requested records are not available, the Veteran and his representative should be notified of such.

2.  After the above has been completed to the extent possible, the Veteran should be afforded a VA neurological examination by a physician to determine the current nature of the neurological condition in the Veteran's hands and arms and to obtain an opinion regarding whether any such disability is possibly related to service.  The claims file must be provided to and be 

reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary should be conducted and the results reported. 

Following examination of the Veteran and a review of the claims file, the examiner should provide a diagnosis for any hand and arm neurological disabilities found, and offer opinions as to whether it is at least as likely as not that each diagnosed disorder is etiologically related to the Veteran's active duty service, to include exposure to vibrations from the weapons from his MOS as a machine gunner, and/or to pyriostigmine bromide pills or anthrax vaccines.  The examiner must also provide the medical basis for the conclusions reached.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



